Blackford, J.
Assumpsit by Newland against Nees before a justice of the peace. The plaintiff’s demand was on an account amounting to 176 dollars, hut which account he had reduced by credits to a sum under 100 dollars. The justice gave judgment in favour of the- plaintiff for 45 dollars; The Circuit Court, on appeal by the defendant, dismissed the cause. The ground of dismissal was, that as the whole amount of the debit side of the plaintiff’s account exceeded 100 dollars, the justice had no jurisdiction of the cause.
This judgment must be reversed. The statute says, that “in all actions of debt or assumpsit wherein the sum due or demanded shall be over 50 dollars, and not exceed 100 dollars, exclusive of interest and costs, justices and Circuit Courts shall have concurrent jurisdiction.” R. C. 1831, p. 297. The case before us was an action of assumpsit, and the sum demanded by the plaintiff, as due to him from the defendant, was less than 100 dollars. We think the cause is within the statute.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.